DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an article of footwear, classified in A43B 23/0265.
II. Claims 18-20, drawn to a method, classified in A43B 23/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method could be used to make a suit which completely covers the body of a user; for example a suit for crawling babies.  In addition, the method could be used to make an article not intended to be worn around a foot; for example a mold, a prosthesis for an amputee, or part of a robot.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with H. Wayne Porter on July 15 2021 a provisional election was made with traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
Paragraph 34 refers to “the panel 62” in figure 4B.  In the drawings, 62 points to a thread, not a panel, as is noted in paragraph 33.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 33 and 34.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Specification
The disclosure is objected to because of the following informalities: 
There appears to be a superfluous word “used” inserted in the final sentence of paragraph 10
In paragraph 19, “oz.” is understood to mean ounces per square yard.  If this is in fact a unit of basis weight (mass per unit area), the specification should be corrected to reflect accurate unit of basis weight.
If “oz.” means ounces per square yard, the value 10 ounces per square yard does not equal the basis weight of approximately 451.1 grams per square meter, as is asserted in paragraph 19.
In paragraph 26, it is not understood what is meant by “each other another.”  It is understood that the inclusion of “another” is a typographical error.
In paragraphs 31 and 34, “penetrates the panels 31 and 31” appears to be an error; it is understood that this phrase should read “panels 31 and 32”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012] in view of [Tsai, NPL 2002], and [Hedwig, EP 0123857A2].

Regarding claim 1, Cheney teaches (see figures 1, 2, and 2A and [0024-0026]) 
An article of footwear 10 comprising: 
a sole structure 12; and 
an upper 20 attached to (“connected to”) the sole structure, wherein the upper comprises: 
a first panel 40, wherein the first panel is elastically elongatable, along at least one direction across a surface of the first panel
(Inasmuch as Cheney teaches the first panel has “a tensile strength at 30% elongation” and the first panel “includes a first material, such as a woven fabric formed of cotton and Lycra,” Cheney teaches the first panel is elastically elongatable, especially considering it is known in the art that LYCRA® is an elastic material (see extrinsic reference Rushbrook, US 9,629,418).)
(inasmuch as Cheney teaches the “selection of the first material of the first” panel “40 controls the overall level of stretch of the upper assembly 20” [0027], and the upper assembly and panel have surfaces and directions, Cheney teaches the first panel is elastically elongatable, along at least one direction across a surface of the first panel.)

Cheney does not expressly teach:
First panel is elastically elongatable, along at least one direction across a surface of the first panel, by at least 50%
first stitching comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads, wherein the first stitching extends along a first stitching path that is proximate to at least one of an ankle collar of the upper or a throat of 

Cheney teaches tensile strength of the first panel at 30% elongation [0026].  Cheney teaches the first panel comprises “includes a first material, such as a woven fabric formed of cotton and Lycra.” [0026]  
Instant application [19] discloses fabric of similar composition and construction.  
Tsai teaches a fabric of similar composition and construction that is elastically elongatable by both 30% and 50% (Fabric B in Table 1, see figures 1-2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have arrived at a first panel elastically elongatable by at least 50% along at least one direction across a surface of the first panel from the teachings of Cheney and Tsai in order to have a fabric that would provide more flexibility to provide sufficient flexibility to the panel to meet the market incentive for accommodation of a plurality of foot sizes; this modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use especially considering Cheney acknowledges as much: “selection of the…material of the first” panel “controls the overall level of stretch of the upper assembly” [0027].

Regarding a first stitching:
The upper 20 of Cheney (see figures 2 and 2A and [0026-0029]) comprises a second panel 42 [0026].  Cheney teaches the first and second panels can be “stitched…to form the shoe upper assembly” [0035].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the stitching taught by Cheney to the first and second panels of Cheney (embodied in figs. 2 and 2A) with the 
Inasmuch as applicant as defined “proximate”, the stitching taught by Cheney extends along a stitching path that is proximate to at least one of an ankle collar of the upper or a throat of the upper insofar as any region of the upper is proximate to an ankle collar or a throat.

Thus Cheney in view of Tsai teach all the claim limitations except: 
first stitching comprising one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads, 
and wherein the first stitching allows elongation of the first panel, in the at least one direction, by at least 50%.
Hedwig teaches elastic stretchable stitching appropriate for use joining shoe upper panels which comprise elastically elongatable material.  Hedwig specifically teaches elastic, stretchable seams pertinent to shoe upper construction and lists a specific needle-looper stitch type ([0022]; “double-needle…cover stitches”) as appropriate for this purpose.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the double-needle cover stitching of Hedwig to the panels of Cheney in view of Tsai, thus arriving at one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads in order to preserve elongatability of the article at the seam, especially considering a motivation taught by Cheney: control of “the overall level of stretch of the upper assembly” [0027]  by “selection of the…material of the first” panel.
Cheney in view of Tsai, and Hedwig teach the general conditions of the claimed invention except for the express disclosure of first stitching allows elongation of the first panel, in the at least one by at least 50%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at elongation of the first panel, in the at least one direction, by at least 50%, in order to have a shoe that would provide sufficient flexibility to meet the market incentive for accommodation of a plurality of foot sizes; this modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use especially considering Cheney acknowledges as much: “selection of the…material of the first” panel “controls the overall level of stretch of the upper assembly” [0027].

Regarding claim 2:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching path is proximate to the ankle collar insofar as any region of the upper is proximate to the ankle collar.

Regarding claim 3:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching path is proximate to the throat insofar as any region of the upper is proximate to the throat.

Regarding claim 4: 
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching comprises overstitching joining an edge of the first panel to an edge of a second panel, wherein the first panel forms at least a portion of an exterior surface of the upper and the second panel forms at least a portion of a lining of the upper. 
“Overstitching” herein is taken as its plain meaning “A stitch worked over an edge, or over another stitch, usually to bind, strengthen, or provide a decorative finish” (Oxford English Dictionary Third Edition, Dec. 2004).  

the first stitching of the modified Cheney is overstitching (see above meaning of “overstitching”), 
the first stitching joins first panel 40 and second panel 42 at edges of panels (i.e. joins them at the edges which are defined by the stitching)
the first panel 40 forms at least a portion of an exterior surface of the upper (fig. 2A)
the second panel 42 forms at least a portion of a lining of the upper (fig. 2A); (herein the lining is 42+54; 54 is described in [0029] and seen in fig. 2A):
The modified Cheney teaches all the claim limitations.

Regarding claim 5:
The modified Cheney teaches the article of footwear of claim 1 wherein the first stitching comprises cover stitching.

Regarding claim 6:
The modified Cheney teaches the article of footwear of claim 1, wherein the first stitching comprises double needle cover stitching and secures the first panel to a second panel.

Regarding claim 7:
The modified Cheney teaches the article of footwear of claim 6.
The modified Cheney further teaches:
further comprising second stitching joining an edge of the first panel to an edge of the second panel, and wherein the second stitching allows elongation of the first panel, in the at least one direction, by at least 50%.
40 controls the overall level of stretch of the upper assembly 20,” one skilled in the art would have recognized that the coextensive panels are large enough to require securement in at least two regions of the combined panels; thus the modified Cheney teaches a second stitching meeting claim limitations.  

Regarding claim 8: 
The modified Cheney teaches the article of footwear of claim 1 wherein the first panel comprises stretchable canvas.  First panel 40 “can include…canvas material” [0034] and is stretchable per [0026].  Inasmuch as Cheney teaches canvas is the first layer and the layer stretches, Cheney teaches stretchable canvas.




Regarding claim 9: 
The modified Cheney teaches the article of footwear of claim 1 wherein the one or more needle threads extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper.
Insofar as the modified Cheney teaches one or more needle threads penetrating the first panel and one or more looper threads coupled to the one or more needle threads and insofar as the first panel forms at least a portion of an exterior surface of the upper and the second panel forms at least a portion of a lining of the upper (see addressing of claim 4), there are two possible orientations for the needle threads and the looper threads: either the one or more needle threads extend across an exterior surface of the upper and the one or more looper threads extend across an interior surface of the upper or the one or more needle threads extend across an interior surface of the upper and the one or more looper threads extend across an exterior surface of the upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the former, meeting claim limitations, inasmuch as it is one of two possible choices for thread positioning.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012] in view of [Hedwig, EP 0123857A2].

Regarding claim 10, Cheney teaches (see figures 1, 2, and 2A and [0024-0026]) 
An article of footwear 10 comprising: 
a sole structure 12; and 
an upper 20 attached to (“connected to”) the sole structure, wherein the upper comprises: 
a first panel 40 formed from stretchable canvas
(First panel 40 “can include…canvas material” [0034] and is stretchable per [0026].  Inasmuch as Cheney teaches first panel can include canvas and the layer stretches, Cheney teaches first panel formed from stretchable canvas.)
	and forming exterior portions (figure 2a) of the upper surrounding an ankle collar of the upper and a throat of the upper
(Insofar as 40 forms two exterior portions in figure 2a and the combined exterior portions of the shoe upper material surround an ankle collar of the upper and a throat of the upper; an ankle collar and a throat shown in fig. 2, Cheney teaches this limitation; refer to annotated figure 2a below)

    PNG
    media_image1.png
    373
    701
    media_image1.png
    Greyscale


Regarding a first stitching:
The upper 20 of Cheney (see figures 2 and 2A and [0026-0029]) comprises a second panel 42 [0026].  Cheney teaches the first and second panels can be “stitched…to form the shoe upper assembly” [0035].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the stitching taught by Cheney to the first and second panels of Cheney (embodied in figs. 2 and 2A) with the reasonable expectation that in so doing the adjacent layers would be joined together in a fixed manner in such a way as to prevent their undesirable separation and/or fraying during use and lifetime of the article.  Thus Cheney teaches a first stitching.
Inasmuch as applicant as defined “proximate”, the first stitching taught by Cheney extends along a first stitching path that is proximate to at least one of the ankle collar or the throat insofar as any region of the upper is proximate to at least one of the ankle collar or the throat.
Thus Cheney teaches all the claim limitations except:
wherein the first stitching comprises double needle cover stitching.

Hedwig teaches elastic stretchable stitching appropriate for use joining shoe upper panels which comprise stretchable material.  Hedwig specifically teaches elastic, stretchable seams pertinent to shoe upper construction and lists double needle cover stitching ([0022]; “double-needle…cover stitches”) as appropriate for this purpose.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the double-needle cover stitching of Hedwig as the first stitching of Cheney, thus arriving the first stitching comprises double needle cover stitching in order to preserve stretchability of the article at 

Regarding claim 11,
The modified Cheney teaches the article of footwear of claim 10 wherein the first stitching path is proximate to the ankle collar insofar as any region of the upper is proximate to the ankle collar.

Regarding claim 12,
The modified Cheney teaches the article of footwear of claim 10 wherein the first stitching path is proximate to the throat insofar as any region of the upper is proximate to the throat.

Regarding claim 13,
The modified Cheney teaches the article of footwear of claim 10 wherein the first stitching path is proximate to the ankle collar and to the throat insofar as any region of the upper is proximate to the ankle collar and to the throat.

Regarding claim 14,
The modified Cheney teaches the article of footwear of claim 10 wherein the upper further comprises a second panel (see above treatment of claim 10) and overstitching joining an edge of the first panel to an edge of the second panel, wherein the second panel forms at least a portion of a lining of the upper.
(“Overstitching” herein is taken as its plain meaning “A stitch worked over an edge, or over another stitch, usually to bind, strengthen, or provide a decorative finish” (Oxford English Dictionary Third Edition, Dec. 2004).)

	The first stitching presented in addressing claim 10 is overstitching (see above meaning of “overstitching”).
	The overstitching joins an edge of the first panel to an edge of the second panel (i.e. edges which are defined by the overstitching).
The second panel forms at least a portion of a lining of the upper (fig. 2A); (herein the lining is 42+54; 54 is described in [0029] and seen in fig. 2A):
The modified Cheney teaches all the claim limitations.

Regarding claim 15,
The modified Cheney teaches the article of footwear of claim 10 wherein one or more needle threads of the first stitching extend across an outer surface of the upper and one or more looper threads of the first stitching extend across an inner surface of the upper.
Inasmuch as the modified Cheney teaches the first stitching comprises double needle cover stitching, the modified Cheney teaches each of the following two possibilities:
-one or more needle threads of the first stitching extend across an outer surface of the upper and one or more looper threads of the first stitching extend across an inner surface of the upper
and
-one or more needle threads of the first stitching extend across an inner surface of the upper and one or more looper threads of the first stitching extend across an outer surface of the upper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have selected the former, meeting claim limitations, inasmuch as it is one of two possible choices for thread positioning.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012] and [Hedwig, EP 0123857A2] as applied to claim 10 above and further in view of [Tsai, NPL 2002].
The modified Cheney teaches the article of footwear of claim 10.
Cheney further teaches wherein the stretchable canvas comprises a woven material (“woven material”; [0034]) having a weft direction and a warp direction, 
(it is known in the art that woven materials have a weft direction and a warp direction; see extrinsic reference Bell, US 2014/0173932)
wherein the stretchable canvas is elastically elongatable,
(Inasmuch as Cheney teaches the first panel has “a tensile strength at 30% elongation” and the first panel “includes a first material, such as a woven fabric formed of cotton and Lycra,” Cheney teaches the first panel is elastically elongatable, especially considering it is known in the art that LYCRA® is an elastic material (see extrinsic reference Rushbrook, US 9,629,418))
	Cheney does not expressly teach:
elastically elongatable in one of the weft direction or the warp direction, by a first percentage, and wherein the first percentage is at least 50%.
	Cheney teaches tensile strength of the first panel at 30% elongation [0026].  Cheney does not report which direction, warp or weft or other in which the 30% elongation was measured in.  Cheney teaches the first panel comprises “a woven fabric formed of cotton and lycra.” [0026]  Instant application [19] discloses fabric of similar composition and construction.  Tsai teaches a fabric of similar composition and construction that is elastically elongatable by both 30% and 50% (Fabric B in Table 1, see figures 1-2), in the weft direction.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the teachings of Cheney and Tsia by selecting the stretchable canvas to be elastically in .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over [Cheney, US 2009/0107012], [Hedwig, EP 0123857A2], and [Tsai, NPL 2002] as applied to claim 16 and in further view of [Wendt, US 5,784,806] and [Zeyrek, US 10,472,741].
The modified Cheney teaches the article of claim 16.
Cheney does not expressly teach:
wherein the stretchable canvas is, in the other of the weft direction or the warp direction, elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage.
Wendt teaches that elastically elongatable shoe uppers preferably use weft-stretch fabrics (column 5 lines 6-11).  Wendt teaches that the relatively inelastic character of the warp direction of weft-stretch fabrics makes the article more durable and easier to sew/construct (column 5 line 8-9).  
Zeyrek teaches “weft-stretch fabrics” (column 1 line 35).  Particularly, Zeyrek teaches a cotton-lycra weft-stretch fabric with weft elongation at least 50% (i.e. 66.6%) and a warp elongation elastically elongatable by no more than 10-30% of that value (i.e. 6.5%) (see table 1; 45901 NORMAL cut and column 7 line 13 “standard fabric” as well as composition and construction of 45901 in table 2).  Zeyrek teaches that such warp elongation relative to weft elongation is commonly achieved in the art by using column 1 lines 35-40), as was reported for fabric 45901 in table 2.  
The combination of Zeyrek and Wendt teach warp direction elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10%-30% of the first percentage in that Wendt teaches motivation to adopt weft-stretch fabric and Zeyrek teaches compositional and structural detail of weft-stretch fabric and its relation to the elastic elongatability of weft-stretch fabric in warp and weft directions, the claimed limitation being well within the ranges taught by Zeyrek.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the upper taught by the modified Cheney by electing to use weft-stretch fabric taught by Wendt as the stretchable canvas material, which Zeyrek teaches is in the other of the weft direction or the warp direction, elastically elongatable by no more than a second percentage, and wherein the second percentage is between 10% - 30% of the first percentage, in the shoe upper in order to improve the article by making it more durable and easier to sew/construct, as taught by Wendt (column 5 line 8-9).  This modification is nothing more than a preferred choice of a known material on the basis of its suitability of intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [Pollock, US 2018/0368500] teaches the orientation of parallel rows of twin-needle stitching such that the parallel rows are visible from the exterior of the article.  [Giese, US 4,366,634] teaches stitching to secure an elastic band to an ankle collar of an upper.
8:00 am – 5:00 pm Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732

/SHARON M PRANGE/Primary Examiner, Art Unit 3732